DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 Allowable Subject Matter
2.	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display panel comprising: a plurality of light-emitting diodes constituting a plurality of sub-pixels of the display panel; and a plurality of light-emitting diode (LED) driving circuits configured to: receive a pulse width modulation (PWM) data voltage in a scanning period; and based on the PWM data voltage, drive the plurality of light-emitting diodes by providing drive current to the plurality of light-emitting diodes for a time corresponding to the PWM data voltage in an emission period, wherein the time corresponding to the PWM data voltage corresponds to a time period from a time when the drive current is supplied to a light-emitting diode to a time when a sweep voltage applied to a capacitor included in a light-emitting diode (LED) driving circuit reaches a threshold voltage, wherein the sweep voltage is a linearly decreasing voltage, wherein the plurality of light-emitting diodes are configured to be divided into a plurality of groups, wherein the plurality of groups include a first group having a first transistor and a second group having a second transistor, and 2 wherein each of the plurality of LED driving circuits is configured to be connected to light-emitting diodes included in respective groups of the plurality of groups, drive the light- emitting diodes of the respective groups, turn on the first transistor in the first group according to a first control signal input during a first emission period of the first group and turn on the second transistor in the second group according to a second control signal input during a second emission period of the second group while a common control signal is applied to each of the plurality of LED driving circuits during both the first emission period and the second emission period.” in combination with the other claimed limitations set forth in claim 1 and similarly claim 9 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628                                                                                                                                                                                                        
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628